             Case 2:20-mj-03024-MTM Document 12 Filed 03/13/20 Page 1 of 8




 1   SUZUKI LAW OFFICES
     Attorneys at Law
 2   Richard J. Suzuki, Esq. No. 021348
     Seth Apfel Az. No. 032225
 3
     2929 E. Camelback Rd. Ste. 224
 4   Phoenix, Arizona 85016
     Phone: (602) 682-5270
 5
     Fax: 480-907-1571
 6   Attorneys@suzukilawoffices.com
 7
     Attorneys for Defendant Garza
 8
 9
                       IN THE UNITED STATES DISTRICT COURT
10                                 DISTRICT OF ARIZONA
11                                          ) Case No.: 2:20-MJ-03024-MTM-1
     United States of America,              )
12                                          )
                  Plaintiff,                ) MOTION FOR
13                                          )
           vs.                              ) REVIEW/RECONSIDERATION OF
14                                          ) DETENTION ORDER
     Johnny Roman Garza,                    )
15                                          )
                  Defendant.                ) (Defendant is In Custody)
16
17
           Defendant, Johnny Roman Garza, by and through counsel undersigned,
18
19   respectfully requests that this Court review and reconsider the detention order of the

20   Magistrate Judge, and order him released, subject to reasonable conditions of release.
21
     Pursuant to the Fifth and Eighth Amendments of the Constitution, Fed. R. Crim. P. Rules
22
23   46 and 59, 18 U.S.C. §§ 3142 and 3145, and relevant precedent, pretrial detention in this

24   case is inappropriate because there are conditions that would reasonably assure the safety
25
     of the community, and because there is no risk of flight. This motion is supported by the
26
27
     following Memorandum of Points and Authorities.

28
                 Case 2:20-mj-03024-MTM Document 12 Filed 03/13/20 Page 2 of 8




 1          RESPECTFULLY SUBMITTED this 13th day of March, 2020.

 2                                        SUZUKI LAW OFFICES
 3
                                          /s/ Richard J. Suzuki
 4                                        Richard J. Suzuki, Esq.
                                          Attorney on Behalf of Defendant Garza
 5
 6
                       MEMORANDUM OF POINTS AND AUTHORITIES
 7
 8          I.       STATEMENT OF FACTS

 9          A complaint was filed against Mr. Garza on February 25, 2020, and he was
10
     arrested the same day. [Exh. A, Complaint]. The complaint alleges that Mr. Garza was
11
12
     part of a conspiracy to threaten journalists and activists, particularly Jews and other

13   minorities, with the purpose being to intimidate them. [Id.]. Specifically, the alleged
14
     conspirators created posters with Nazi imagery, including swastikas, and non-specific
15
     implied threats, 1 and also included the names and addresses of the targets. [Id.]. These
16
17   posters were sent by mail to some recipients, and were physically placed on the
18
     residences of a few recipients. [Id.]. Mr. Garza is alleged to have affixed a poster to the
19
     residence of one recipient. [Id.].
20
21          On February 26, the government requested a detention hearing regarding Mr.
22   Garza. That hearing was held on March 2, before a Magistrate Judge in the Arizona
23
     District Court in Phoenix. [Ex. B, Detention Order].           Following the hearing, the
24
25
26   1
       No direct threats were made in the posters towards the targets, and no specific act was
27   suggested or threatened. Instead the posters say things like “Your actions have consequences,
     our patience has limits,” and “We are watching…we know where you live, do not f*** with us.”
28
              Case 2:20-mj-03024-MTM Document 12 Filed 03/13/20 Page 3 of 8




 1
     Magistrate Judge ordered Mr. Garza to remain detained pending trial. [Id.]. The court

 2   found that Mr. Garza is not a flight risk. [Id.]. However, the Court did find that there was
 3
     clear and convincing evidence that Mr. Garza is a danger to the community, and no
 4
     condition or combination of conditions would reasonably assure the safety of the
 5
 6   community, and therefore detention is appropriate. [Id.].
 7
            In its findings, the court specified that Mr. Garza’s history and characteristics
 8
     favor release, noting, inter alia, that he just 20 years old, is a lifelong Arizona resident
 9
10   with strong family support (numerous people showed up to the hearing to support him),
11   that he has never traveled outside the United States, and that he had never previously
12
     been arrested. [Id.]. However, the court found that other factors, including the nature and
13
14   circumstances of the offense, the weight of the evidence, and the nature of the danger to
15   the community, favored detention. [Id.].      Specifically, the court noted the planned,
16
     intentional terrorizing of the recipients in their homes, that Mr. Garza himself placed a
17
18   poster on one home, that the recipients had requested detention, and possible mental

19   health issues were important considerations. [Id.]. Interestingly, however, the court did
20
     concede that no firearms or destructive devices were connected to Mr. Garza. [Id.].
21
22          The court found that the government had failed to meet its burden to show by a

23   preponderance of the evidence that Mr. Garza is a flight risk, specifying that the risk of
24
     flight is low.
25
26
27
28
             Case 2:20-mj-03024-MTM Document 12 Filed 03/13/20 Page 4 of 8




 1
            II.    LAW & ARGUMENT

 2          “[T]he Fifth and Eighth Amendments[‘] prohibitions of deprivations of liberty
 3
     without due process and of excessive bail require careful review of pretrial detention
 4
     orders to ensure that the statutory mandate has been respected.” United States v.
 5
 6   Motamedi, 767 F.2d 1403, 1405 (9th Cir.1985). “Only in rare circumstances should
 7
     release be denied, and doubts regarding the propriety of release should be resolved in the
 8
     defendant’s favor.” United States v. Gebro, 948 F.2d 1118, 1121 (9th Cir. 1991).
 9
10   Accordingly, the Bail Reform Act 2 mandates the release of a person pending trial under
11   the least restrictive condition(s) unless the court “[f]inds that no condition or combination
12
     of conditions will reasonably assure the appearance of the person as required and the
13
14   safety of any other person and the community.” Id. (quoting United States v. Hir, 517
15   F.3d 1081, 1086 (9th Cir. 2008)).
16
            Where the government requests pretrial detention, it “bears the burden of showing
17
18   by a preponderance of the evidence that the defendant poses a flight risk, and by clear

19   and convincing evidence that the defendant poses a danger to the community.” Id. The
20
     factors for the court to consider are delineated in 18 U.S.C. § 3142(g):
21
22          (1) the nature and seriousness of the offense charged; (2) the weight of the
            evidence against the defendant; (3) the defendant's character, physical and
23          mental condition, family and community ties, past conduct, history relating
24          to drug and alcohol abuse, and criminal history; and (4) the nature and
            seriousness of the danger to any person or the community that would be
25          posed by the defendant's release
26
     2
27    18 U.S.C. §§ 3141-3150. See also Fed. R. Crim. P. Rule 46, specifying that 18 U.S.C. §§ 3142
     and 3144 govern pretrial release.
28
              Case 2:20-mj-03024-MTM Document 12 Filed 03/13/20 Page 5 of 8




 1
     Gebro, 948 F.2d at 1121. The weight of the evidence is the least important factor. Id.
 2
            Where a Magistrate Judge has made a determination that a defendant is to be
 3
 4   detained, the defendant may request review of that determination by the judge in the
 5
     court of original jurisdiction. Fed. R. Crim. P. Rule 59. The rule requires that such a
 6
     request for review must be filed within 14 days of the original determination of detention.
 7
 8   Id. Any such review is conducted de novo, and the Magistrate Judge’s order is entitled to
 9
     no deference whatsoever. United States v. Koenig, 912 F.2d 1190, 1193 (1990).
10
            As an initial matter, Mr. Garza has no objection to the court’s determination that
11
12   the third factor described above favors release. He is a young man, with no criminal
13   history at all, with strong family support and community ties. There is no indication that
14
     he has any kind of significant substance abuse problem, and even if that was not the case,
15
16   drug testing would alleviate such a concern. While the court did express concerns

17   respecting possible mental health issues, such issues can be easily addressed by a less
18
     restrictive method than detention, for example a mental health screening and then
19
20   counseling as needed. Thus, the court correctly deemed that this factor favors release –

21   in fact, it weighs heavily in favor of release.
22
            Regarding the first and fourth factors, the nature and seriousness of the alleged
23
24
     offense and danger to any person, the court erred in finding that these favored detention –

25   in fact, they should favor release. The offenses involved veiled threats without any
26
     specifics – none of the posters directly threatened physical harm to any person.
27
28
              Case 2:20-mj-03024-MTM Document 12 Filed 03/13/20 Page 6 of 8




 1
     Moreover, while the content of the posters may have been repugnant, it nonetheless

 2   constitutes political speech and is entitled to the highest level of protection under the First
 3
     Amendment. See generally, e.g. R.A.V. v. City of St. Paul, Minn., 505 U.S. 377 (1992).
 4
     Moreover, it is questionable as to whether the “threats” meet the requirements of the true
 5
 6   threat doctrine, particularly considering the fact that the posters contained no direct
 7
     threat. See generally, Elonis v. United States, 135 S. Ct. 2001 (2015). Ultimately, while
 8
     perhaps unsettling and certainly highly offensive, the posters were non-specific, and no
 9
10   violence was actually committed by any person. Additionally, Mr. Garza has no history
11   of this sort of behavior – discovery of his involvement with the conspirators has provided
12
     those around him with the chance to deprogram him and undo the indoctrination of these
13
14   troubling views. Any concerns about the nature of the offense can be managed by
15   supervision by pretrial services, enrollment in programs, and, if necessary, an ankle
16
     monitor. Most importantly, Mr. Garza was not found to have had any firearms or
17
18   explosiveness, indicating that he is more talk than action.

19          As to the second factor, the weight of evidence, Mr. Garza concedes that this
20
     factor weighs in favor of detention. However, as noted above, there are First Amendment
21
22   considerations at issue, and there are also questions as to whether he may have had a

23   mitigating role. Moreover, even if convicted, he is not looking at a substantial amount of
24
     prison. In any case, this factor is the least important.
25
            Overall, the factors in this case favor release over detention, with conditions
26
27   appropriate to ensuring community safety. While there may be legitimate factors of
28
             Case 2:20-mj-03024-MTM Document 12 Filed 03/13/20 Page 7 of 8




 1
     concern, the evidence is not sufficient to meet the government’s high burden to show by

 2   clear and convincing evidence that there are no conditions that can reasonably assure the
 3
     safety of the community. Given the strong presumption in favor of release, the court
 4
     erred in ordering detention, and Mr. Garza’s release from custody pending trial is
 5
 6   warranted.
 7
            III.   CONCLUSION
 8
            In consideration of the forgoing, Mr. Garza respectfully requests that this Court
 9
10   review and reconsider the detention order of the Magistrate Judge, and order him
11   released, subject to reasonable conditions of release.
12
            RESPECTFULLY SUBMITTED this 13th day of March, 2020.
13
                                               SUZUKI LAW OFFICES
14
15                                             By     /s/ Richard J. Suzuki
                                                       Richard J. Suzuki, Esq.
16                                                     Attorney for Defendant Garza
17
18
19
20
21
22
23
24
25
26
27
28
             Case 2:20-mj-03024-MTM Document 12 Filed 03/13/20 Page 8 of 8




 1                                  CERTIFICATE OF SERVICE

 2
           I hereby certify that on March 13, 2020, I electronically transmitted the attached
 3
 4   document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 5
     Notice of Electronic Filing to the following CM/ECF registrants:
 6
 7
     Honorable John Boyle
 8   United States District Court
     401 W. Washington Street
 9
     Phoenix, AZ 85003
10
     Lisa Jennis
11   Assistant United States Attorney
12   United States Attorney’s Office
     2 Renaissance Square
13   40 N. Central Avenue
14   Phoenix, AZ 85004
15
16                                           /s/Richard J. Suzuki
                                             Richard J. Suzuki, Esq.
17                                           Attorneys for Defendant Garza
18
19
20
21
22
23
24
25
26
27
28
